Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4980 Filed 11/18/20 Page 1 of 39




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


SURESH PERSAD, DANIEL G. WRIGHT Civil Action No. 2:17-cv-12599-TGB-MKM
and ROBERT S. DRUMMOND,
individually and on behalf of all others Hon. Terrence G. Berg
similarly situated,
                                         Magistrate Judge Mona K. Majzoub
                    Plaintiffs,

      v.

FORD MOTOR COMPANY,

                   Defendant.

            PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
              APPROVAL OF CLASS ACTION SETTLEMENT
       Plaintiffs Suresh Persad, Daniel G. Wright, and Robert S. Drummond, by and

 through their attorneys, respectfully move the Court for an Order:

       1) granting preliminary approval of the proposed class action Settlement;

       2) preliminarily certifying, for settlement purposes only, and pursuant to the

 terms of the Settlement Agreement, the proposed Settlement Class for the purposes

 of providing notice to the Members of the proposed Settlement Class; approving the

 form and content of, and directing the distribution of the proposed Class Notice,

 annexed to the Settlement Agreement as Exhibit C;

       3) authorizing and directing the Parties to retain KCC Class Action Services

 as the Settlement Claims Administrator;
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4981 Filed 11/18/20 Page 2 of 39




       4) appointing The Miller Law Firm, P.C. and Kessler Topaz Meltzer & Check,

 LLP as Settlement Class Counsel; and,

       5) scheduling a date for the Final Approval Hearing not earlier than one

 hundred and fifty-five (155) days after Preliminary Approval is granted.

       In support thereof, Plaintiffs have contemporaneously filed a Memorandum

 of Law, with exhibits thereto.

       In accordance with L.R. 7.1(a) Plaintiffs’ counsel sought the concurrence of

 Defendant’s counsel in the relief sought by this Motion on November 17, 2020 and

 Defendant’s do not oppose Plaintiffs’ requested relief contained therein.

       For the reasons set forth in the Memorandum of Law, Plaintiffs respectfully

 request that the Court grant their Unopposed Motion and enter the accompanying

 [Proposed] Order.


 Dated: November 18, 2020                  Respectfully submitted,

                                          /s/ Joseph H. Meltzer
                                          Joseph H. Meltzer
                                          Ethan J. Barlieb
                                          Natalie Lesser
                                          KESSLER TOPAZ
                                           MELTZER & CHECK, LLP
                                          280 King of Prussia Road
                                          Radnor, PA 19087
                                          Tel: (610) 667-7706
                                          jmeltzer@ktmc.com
                                          ebarlieb@ktmc.com
                                          nlesser@ktmc.com



                                          2
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4982 Filed 11/18/20 Page 3 of 39




                                      THE MILLER LAW FIRM, P.C.
                                      E. Powell Miller (P39487)
                                      Sharon S. Almonrode (P33938)
                                      William Kalas (P82113)
                                      950 West University Drive, Suite 300
                                      Rochester, MI 48307
                                      Tel: (248) 841-2200
                                      epm@millerlawpc.com
                                      ssa@millerlawpc.com
                                      wk@millerlawpc.com

                                      Attorneys for Plaintiffs and the
                                      Proposed Classes




                                      3
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4983 Filed 11/18/20 Page 4 of 39




                            CERTIFICATE OF SERVICE
       I hereby certify that on November 18, 2020, I electronically filed the foregoing

 document with the Clerk of the Court using the ECF system which will send notification

 of such filing to the attorneys of record.


                                              /s/ Joseph H. Meltzer
                                              Joseph H. Meltzer




                                              4
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4984 Filed 11/18/20 Page 5 of 39




                   UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


SURESH PERSAD, DANIEL G. WRIGHT Civil Action No. 2:17-cv-12599-TGB-MKM
and ROBERT S. DRUMMOND,
individually and on behalf of all others Hon. Terrence G. Berg
similarly situated,
                                         Magistrate Judge Mona K. Majzoub
                    Plaintiffs,

     v.

FORD MOTOR COMPANY,

                 Defendant.




             PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
          UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
                  OF CLASS ACTION SETTLEMENT
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4985 Filed 11/18/20 Page 6 of 39




                   STATEMENT OF ISSUES PRESENTED
 1.   Whether Plaintiffs’ settlement with Ford Motor Company, embodied in the

      Settlement Agreement entered into on November 18, 2020 (“Settlement

      Agreement”), and attached hereto as Exhibit 1, is fair, reasonable, and

      adequate and should be preliminarily approved?

      Suggested Answer: Yes.

 2.   Whether the Court should provisionally certify the Settlement Class as it is

      defined herein under Federal Rule of Civil Procedure 23(a) and 23(b)(3)?

      Suggested Answer: Yes.

 3.   Whether the Court should appoint the law firms of The Miller Law Firm, P.C.

      and Kessler Topaz Meltzer & Check, LLP as Class counsel where they have

      extensive experience in class action litigation and exhaustive resources to

      ensure the matter is prosecuted efficiently and effectively?

      Suggested Answer: Yes.

 4.   Whether the Court should grant preliminary approval of the Parties’ proposed

      Class action settlement agreement where federal policy favors settlement of

      class actions; the Parties negotiated the proposed settlement at arm’s-length

      and in good faith; and the settlement reflects a fair, adequate, and reasonable

      resolution to the dispute?

      Suggested Answer: Yes.


                                         i
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4986 Filed 11/18/20 Page 7 of 39




 5.   Whether the Court should approve the Parties’ proposed notices to Class

      Members where they fairly and fully apprise the prospective Members of the

      Class of the terms proposed in the settlement, the reasons for the settlement,

      the legal effect of the settlement, and provide Class Members with an

      opportunity to lodge objections and/or opt out?

      Suggested Answer: Yes.

 6.   Whether the Court should set a date for a fairness hearing to consider any

      objections to the proposed settlement?

      Suggested Answer: Yes.




                                         ii
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4987 Filed 11/18/20 Page 8 of 39




             INDEX OF MOST CONTROLLING AUTHORITIES

 Cases

 Amchem Prods., Inc. v. Windsor, 521 U.S. 591 (1997)

 Beattie v. CenturyTel, Inc., 234 F.R.D. 160 (E.D. Mich. 2006)
 Beattie v. CenturyTel, Inc., 511 F.3d 554 (6th Cir. 2007)

 In re Cardizem CD Antitrust Litig., 218 F.R.D. 508 (E.D. Mich. 2003)

 Daffin v. Ford Motor Co., 458 F.3d 549 (6th Cir. 2006)
 Daoust v. Maru Rest., LLC, 2019 WL 1055231 (E.D. Mich. Feb. 2, 2019)
 Int’l Union, United Auto., Aerospace, & Agr. Implement Workers of Am. v. Gen.
 Motors Corp., 497 F.3d 615 (6th Cir. 2007)
 IUE-CWA v. Gen. Motors Corp., 238 F.R.D. 583 (E.D. Mich. 2006).

 In re Packaged Ice Antitrust Litig., 2011 WL 6209188 (E.D. Mich. Dec. 13, 2011)
 In re Rio Hair Naturalizer Prods. Liab. Litig., 1996 WL 780512
 (E.D. Mich. Dec. 20, 1996)

 Senter v. Gen. Motors Corp., 532 F.2d 511 (6th Cir.)
 Telectronics Pacing Sys., Inc., 137 F. Supp. 2d 985 (S.D. Ohio 2001)

 In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,
 722 F.3d 838 (6th Cir. 2013)
 Williams v. Vukovich, 720 F.2d 909 (6th Cir. 1983)




                                          iii
 Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4988 Filed 11/18/20 Page 9 of 39




                                                 TABLE OF CONTENTS

I.        INTRODUCTION ...................................................................................................... 1
II.       PROCEDURAL HISTORY ....................................................................................... 3
III. FACTUAL BACKGROUND .................................................................................... 4
IV. THE SETTLEMENT AGREEMENT AND TERMS ............................................... 6
      A. The Proposed Settlement Class .................................................................................. 6
      B. The Relief and Settlement Consideration .................................................................. 7
      C. Release of Claims ....................................................................................................... 8
      D. Settlement Notice and Right to Opt Out .................................................................... 9
  E. Class Counsel Fees and Expenses and Plaintiffs’ Service Award ............................. 9
V. THE SETTLEMENT CLASS SHOULD BE PRELIMINARILY CERTIFIED .... 10
      A. The Settlement Class Satisfies the Requirements of Rule 23(a) ............................. 11
      B. The Settlement Class May be Properly Certified Under Rule 23(b)(3) .................. 13
         1.      This Action May Be Certified Under Rule 23(b)(3) ......................................... 13
VI. THE PROPOSED SETTLEMENT SATISFIES THE STANDARD FOR
    PRELIMINARY APPROVAL ................................................................................ 16
      A. There is no Fraud or Collusion................................................................................. 17
      B. The Complexity, Expense and Likely Duration of the Litigation Favor
         Approval ................................................................................................................... 18
      C. The Amount of Discovery Engaged in by the Parties Favors Approval ................. 19
      D. The Likelihood of Success on the Merits Favors Approval .................................... 19
      E. Experienced Class Counsel’s Opinions Favor Approval ......................................... 21
      F. The Settlement is Fair to Absent Class Members .................................................... 21
      G. The Settlement is Consistent With the Public Interest ............................................. 22
VII. THE COURT SHOULD APPOINT CLASS COUNSEL ....................................... 22
VIII. THE FORM AND MANNER OF NOTICE ARE PROPER .................................. 24
IX. CONCLUSION ........................................................................................................ 26




                                                                   iv
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4989 Filed 11/18/20 Page 10 of 39




                                    TABLE OF AUTHORITIES

                                                                                                      Page(s)

 Federal Cases
 Amchem Prods., Inc. v. Windsor,
   521 U.S. 591 (1997) ................................................................................11, 13, 16
 Bautista v. Twin Lakes Farms, Inc.,
   2007 WL 329162 (W.D. Mich. Jan. 31, 2007) ................................................... 17
 Beattie v. CenturyTel, Inc.,
   234 F.R.D. 160 (E.D. Mich. 2006) ..................................................................... 12

 Beattie v. CenturyTel, Inc.,
   511 F.3d 554 (6th Cir. 2007) ........................................................................13, 14
 Bobbit v. Acad. of Court Reporting, Inc.,
   252 F.R.D. 327 (E.D. Mich. 2008) ..................................................................... 16
 In re Cardizem CD Antitrust Litig.,
     218 F.R.D. 508 (E.D. Mich. 2003) ...............................................................19, 22

 Daffin v. Ford Motor Co.,
   458 F.3d 549 (6th Cir. 2006) ........................................................................12, 14

 Daoust v. Maru Rest., LLC,
   2019 WL 1055231 (E.D. Mich. Feb. 2, 2019) (Berg, J.) .............................11, 24

 Franks v. Kroger Co.,
    649 F.2d 1216 (6th Cir. 1981) ............................................................................ 16

 Griffin v. Flagstar Bancorp, Inc.,
    2013 WL 6511860 (E.D. Mich. Dec. 12, 2013) ................................................. 16

 Int’l Union, United Auto., Aerospace, & Agr. Implement Workers of
     Am. v. Gen. Motors Corp.,
     497 F.3d 615 (6th Cir. 2007) ............................................................10, 11, 16, 17

 IUE-CWA v. Gen. Motors Corp.,
   238 F.R.D. 583 (E.D. Mich. 2006) ..................................................................... 18



                                                        v
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4990 Filed 11/18/20 Page 11 of 39




 Keegan v. Am. Honda Motor Co.,
   284 F.R.D. 504 (C.D. Cal. 2012) ........................................................................ 14

 In re Packaged Ice Antitrust Litig.,
     2011 WL 6209188 (E.D. Mich. Dec. 13, 2011) ................................................. 20

 Rankin v. Rots,
   2006 WL 1876538 (E.D. Mich. June 27, 2006) ................................................. 21

 In re Rio Hair Naturalizer Prods. Liab. Litig.,
     1996 WL 780512 (E.D. Mich. Dec. 20, 1996) ................................................... 21

 Robinson v. Ford Motor Co.,
   2005 WL 5253339 (S.D. Ohio June 15, 2005) ................................................... 17

 Rutherford v. City of Cleveland,
    137 F.3d 905 (6th Cir. 1998) .............................................................................. 12

 Sanchez-Knutson v. Ford Motor Company,
    No. 14-cv-61344-WPD (S.D. Fla.) ....................................................................... 5
 Senter v. Gen. Motors Corp.,
    532 F.2d 511 (6th Cir.), cert. denied, 429 U.S. 870 (1976) ............................... 11

 In re Telectronics Pacing Sys., Inc.,
     137 F. Supp. 2d 985 (S.D. Ohio 2001) .........................................................17, 19
 In re U.S. Foodservice Inc. Pricing Litig.,
     729 F.3d 108 (2d Cir. 2013) ............................................................................... 15
 UAW v. Ford Motor Co.,
   2006 WL 1984363 (E.D. Mich. July 13, 2006) .................................................. 20
 Vassalle v. Midland Funding LLC,
   2014 WL 5162380 (N.D. Ohio Oct. 14, 2014), aff’d sub nom.
   Pelzer v. Vassalle, 655 F. App’x 352 (6th Cir. 2016) ........................................ 16

 In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,
     722 F.3d 838 (6th Cir. 2013) .............................................................................. 15

 Williams v. Vukovich,
    720 F.2d 909 (6th Cir. 1983) ..................................................................16, 17, 21



                                                        vi
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4991 Filed 11/18/20 Page 12 of 39




 Wolin v. Jaguar Land Rover N. Am., LLC,
   617 F.3d 1168 (9th Cir. 2010) ............................................................................ 14

 Rules
 Fed. R. Civ. P. 23 ..............................................................................................passim

 Other Authorities
 2 William B. Rubenstein, NEWBERG ON CLASS ACTIONS, § 4.74
    (5th ed. 2020) ...................................................................................................... 15




                                                            vii
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4992 Filed 11/18/20 Page 13 of 39




       Plaintiffs Suresh Persad, Daniel G. Wright, and Robert S. Drummond

 (“Plaintiffs”), on behalf of themselves and the Settlement Class, respectfully submit

 this Memorandum of Law in Support of their Unopposed Motion for Preliminary

 Approval of Class Action Settlement (“Preliminary Approval Motion”) and

 respectfully move the Court for preliminary approval of the proposed Class Action

 Settlement (“Settlement” or “Settlement Agreement”) entered into with Defendant

 Ford Motor Company (“Defendant” or “Ford”), as set forth in the Settlement

 Agreement, attached as Exhibit 1.

 I.    INTRODUCTION
       Plaintiffs and Ford (collectively, the “Parties” and each a “Party”) have

 reached a proposed Settlement resolving all allegations that Ford sold the retail

 versions of 2016 and 2017 Ford Explorers (the “Class Vehicles”) with a defect that

 allows exhaust fumes to enter the passenger compartment. The Amended Class

 Action Complaint (ECF No. 14) (the “Complaint”) alleged several causes of action

 against Ford for both statutory violations and under common law, on behalf of

 Plaintiffs and the owners and lessees of the Class Vehicles.

       This litigation has been vigorously contested for over three years, including

 briefing and argument on a motion to dismiss and motion for class certification, the

 completion of fact discovery, and substantial expert discovery. And after an in-depth

 analysis of the factual and legal issues presented and after arm’s-length negotiations



                                           1
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4993 Filed 11/18/20 Page 14 of 39




 with Defendant with the help of experienced mediator, Rodney Max, Plaintiffs are

 pleased to present this Settlement which will provide substantial relief to the

 Settlement Class. Class Counsel1 have reached the conclusion that the benefits the

 Settlement Class Members will receive as a result of this Settlement are eminently

 fair, reasonable, and adequate, especially when compared to similar settlements and

 in light of the risks of continued litigation.

       In particular, pursuant to the Settlement Agreement and discussed in greater

 detail below, Settlement Class Members will receive notice of the availability of the

 FSA Repairs (defined below), which consist of a re-calibration of the Class

 Vehicles’ HVAC systems and which is provided for free, and of the availability of

 additional TSB Repairs (defined below), which consist of the inspection and sealing

 of gaps in the passenger compartment and the installation of a modified exhaust

 system in vehicles equipped with a normally aspirated 3.5-liter TiVCT (defined

 below) engine. See Settlement Agreement, § II(a). Ford will direct Authorized Ford

 Dealers to implement FSA Repairs, and in those cases where the FSA Repairs do

 not remedy the Exhaust Odor concern and upon the request of a Settlement Class

 Member, the TSB Repairs. Id. And, for Members of the Settlement Class who



 1
   “Class Counsel” shall refer to Joseph H. Meltzer, E. Powell Miller and the law
 firms Kessler Topaz Meltzer & Check, LLP and The Miller Law Firm, P.C. All
 other capitalized terms not defined herein shall have the meaning ascribed in the
 Settlement Agreement, attached hereto as Exhibit 1.

                                             2
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4994 Filed 11/18/20 Page 15 of 39




 receive additional TSB Repairs after expiration of their warranty, they will be

 eligible for cash payments in the form of partial reimbursement for such repair costs.

 Id. at § II(c).

        The Settlement is a fair, reasonable, and adequate resolution of this action and

 satisfies all the prerequisites for preliminary approval. For these reasons and those

 fully stated below, Plaintiffs respectfully request that the Court grant preliminary

 approval of the Settlement and enter the proposed Preliminary Approval Order.

 II.    PROCEDURAL HISTORY
        On August 9, 2017, Plaintiffs brought this class action lawsuit alleging causes

 of action against Ford for violation of the Magnuson-Moss Warranty Act, Georgia

 Fair Business Practices Act, Pennsylvania Unfair Trade Practices and Consumer

 Protection Law, fraudulent concealment, negligent misrepresentation, breach of

 express warranty, and breach of the implied warranty of merchantability, unjust

 enrichment, on behalf of the Plaintiffs and current and former owners and lessees of

 2016 and 2017 model year Ford Explorers in the United States. Plaintiffs then filed

 an Amended Class Action Complaint against Ford on October 9, 2017. Ford moved

 to dismiss the Complaint, which after briefing and argument, was denied in full by

 the Court.

        The Parties thereafter completed extensive fact discovery, which included

 substantial document productions, written discovery, vehicle inspections of



                                            3
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4995 Filed 11/18/20 Page 16 of 39




 Plaintiffs’ vehicles, the depositions of eight Ford witnesses as well as the three

 Plaintiffs, and Plaintiffs’ submission of 6 merits expert reports (four of these experts

 were deposed prior to the stay).

        Plaintiffs also filed their Motion to Certify this action as a class action for

 purposes of litigation on June 25, 2019, seeking to certify a nationwide class of the

 owners and lessees of the retail versions of 2016 and 2017 Ford Explorers, under

 Federal Rule of Civil Procedure 23(b)(2) as well as various multi-state classes under

 Federal Rule of Civil Procedure 23(b)(3). Plaintiffs’ Motion was fully briefed by

 September 10, 2019, and the Court conducted a hearing on November 13, 2019 and

 taking the Motion under advisement. Subsequently, the Court granted the Parties’

 stipulated order staying the case pending mediation. The Parties conducted arm’s-

 length negotiations concerning a proposed classwide settlement before mediator

 Rodney Max on July 24, 2020 and August 11, 2020. Shortly thereafter, the Parties

 reached an agreement as memorialized in the Settlement Agreement.

 III.   FACTUAL BACKGROUND
        Plaintiffs have alleged that the Class Vehicles suffer from a defect that allows

 exhaust fumes, including carbon monoxide (“CO”), to infiltrate and accumulate in

 the passenger cabin (the “Defect”) and that the Defect dates back to earlier model




                                            4
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4996 Filed 11/18/20 Page 17 of 39




 year Ford Explorers. 2 See, e.g., ECF No. 49-3 at EST07 112592; ECF No. 49-4 at

 EST07 198654; ECF No. 49-8 at 75:4-8. See also ECF Nos. 49-2, 49-3, 49-4, 49-5.

 Ford has received numerous customer complaints concerning the Defect. See ECF

 No. 49-6 at 130:21-131:2; see also ECF No.49-13 at 4; ECF No. 49-14. And, Ford

 has identified certain root causes of the Defect–namely negative cabin pressure when

 a vehicle’s Heating, Ventilation, and Air Conditioning system (the “HVAC system”)

 is in “Recirculation” mode, which pulls exhaust fumes and CO into the vehicle. ECF

 No. 49-6 at 83:19-86:21.

       Ford’s initial response to the Defect included the internal publication, on May

 15, 2017, of a Technical Service Bulletin, TSB 17-0044, which applied to all Class

 Vehicles. See ECF No. 48-11 at EST03 000017, PageID.1628. The procedures in

 TSB 17-0044 included reprogramming the HVAC module, the sealing and patching

 of any holes or air leaks, and the installation of downturned exhaust tips in Ford

 Explorers with 3.5L Twin Independent Variable Camshaft Timing (“TiVCT”)

 engine types, where a vehicle owner has lodged repeat complaints. Id. The owners




 2
   In 2017, Ford settled a class action litigation, Sanchez-Knutson v. Ford Motor
 Company, No. 14-cv-61344-WPD (S.D. Fla.), which alleged a defect identical to the
 Defect here for model year 2011-2015 Ford Explorers. The Sanchez-Knutson
 settlement provided notice of a new TSB with updated procedures for addressing
 exhaust fumes and reimbursement of related expenses. See Final Order and
 Judgment, Sanchez-Knutson, No. 14-cv-61344 (S.D. Fla. June 21, 2017), ECF No.
 468 (granting final approval of class action settlement).

                                          5
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4997 Filed 11/18/20 Page 18 of 39




 and lessees of Class Vehicles were not notified of the existence of the Defect or the

 potential TSB repairs.

       On October 25, 2017—over two months after Plaintiffs’ initial complaint had

 been filed—Ford instituted Field Service Action 17N03 (later re-numbered as

 19N05). The Field Service Action provided for the reprogramming of the HVAC

 system (which automatically took the vehicle out of “Recirculation” mode after

 extended acceleration) (the “FSA Repairs”). Ford notified vehicle owners of the FSA

 Repairs by sending letters to the owners of 2011-2017 Ford Explorers.

 IV.   THE SETTLEMENT AGREEMENT AND TERMS

       A.     The Proposed Settlement Class
       Plaintiffs seek to certify the following Settlement Class for Settlement

 purposes only: all entities and natural persons in the United States (including its

 Territories and the District of Columbia) who currently own or lease (or who in the

 past owned or leased) a model year 2016 and 2017 Ford Explorers sold or leased in

 the United States, excluding 2016 and 2017 Police Interceptor Utility Ford Explorers

 (“Class Vehicle”). See Settlement Agreement, §§ I(d), (t).

       Excluded from the Settlement Class are: (1) all federal court judges who have

 presided over this case and any members of their immediate families; (2) all entities

 and natural persons who elect to exclude themselves from the Settlement Class; (3)

 all entities and natural persons who delivered to Ford releases of all their claims; and



                                            6
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4998 Filed 11/18/20 Page 19 of 39




 (4) Ford’s employees, officers, directors, agents, and representatives, and their

 family members. § I(t)

          B.    The Relief and Settlement Consideration
          The initial relief in this Settlement is notice to Settlement Class Members

 regarding the availability of the certain repairs to their vehicles. See Settlement

 Agreement, § II(a). Specifically, this includes notice of:

          1. Repairs provided under Field Service Actions 17N03 and 19N05 to 2016
             and 2017 retail Ford Explorers addressing concerns about Exhaust Odor
             and which are offered regardless of mileage or warranty status until July
             31, 2022 (“FSA Repairs”); and

          2. Repairs by an Authorized Ford Dealer to address Exhaust Odor, including
             the following repairs performed under TSB 17-0044: (1) inspection and
             sealing of gaps in the passenger compartment; and (2) installation of a
             modified exhaust system in vehicles equipped with a normally aspirated
             3.5-liter [TiVCT] engine (“TSB Repairs”).

 Id. at §§ I(j), (x). Ford will direct Authorized Ford Dealers to implement the FSA

 Repairs and TSB Repairs upon the request of a Settlement Class Member. Id. at §

 II(a).

          Additionally, Members of the Settlement Class are eligible for cash payments

 in the form of partial reimbursement for the costs of post-warranty TSB Repairs. Id.

 at § II(c). Specifically, Settlement Class Members who have had the FSA Repairs

 performed on their vehicle and then request and pay for TSB Repairs after the




                                            7
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.4999 Filed 11/18/20 Page 20 of 39




 expiration of their warranty,3 are eligible for partial reimbursement of those costs if

 they occur within the later of (1) 4 years or 48,000 miles after the vehicle was placed

 in service (whichever comes first), or (2) 120 days after the date for the completion

 of Class Notice, as set forth in the Preliminary Approval Order or any order

 modifying that order. Id. Such eligible Settlement Class Members shall be

 reimbursed up to $125 for costs related to the inspection and sealing of gaps in the

 passenger compartment and up to $400 for costs related to the installation of a

 modified exhaust system in vehicles equipped with a normally aspirated 3.5-liter

 TiVCT engine. Id.

         This Settlement provides substantial relief to the Settlement Class. The relief

 – which is nationwide in scope – includes directly informing Class Vehicles owners

 and lessees of the availability of repairs to address Exhaust Odor. In addition, certain

 eligible Settlement Class Members will be entitled to partial reimbursement for post-

 warranty TSB repairs. This relief directly addresses the Exhaust Odor issue by

 giving Settlement Class Members the ability to get their vehicles fixed.

         C.     Release of Claims
         As set forth in full in the Settlement Agreement, including Section § I(p), in

 exchange for the above relief, Plaintiffs and the Settlement Class will release Ford




 3
     TSB Repairs provided in-warranty are free of cost.

                                            8
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5000 Filed 11/18/20 Page 21 of 39




 from liability for all claims arising out of this litigation and the facts or circumstances

 that were or could have been alleged in the litigation. Id. at § I(p).

          D.    Settlement Notice and Right to Opt Out
          The Settlement Claims Administrator will mail a short form Class Notice, as

 approved by the Court, to all Settlement Class Members. See Settlement Agreement,

 § III(c). The Settlement Claims Administrator will also post on a website established

 for this litigation, a long form Class Notice, also approved by the Court. Id.

          The Settlement Notice will prominently notify Settlement Class Members that

 they must request an exclusion in order to pursue any Released Claims. Id. at §

 III(d)(2). To request an exclusion, Settlement Class Members may submit a request

 for exclusion to the Settlement Administrator sent via first-class mail and:

        Include the Settlement Class Member’s full name, address, and telephone
         number;
        Identify the model, model year, and vehicle identification number of the
         Settlement Class Member’s Class Vehicle(s);
        Explicitly and unambiguously state his or her desire to be excluded from the
         Settlement Class in Suresh Persad, Daniel G. Wright, and Robert S.
         Drummond v. Ford Motor Company; and
        Be individually and personally signed by the Settlement Class Member (if the
         Settlement Class Member is represented by counsel, it must also be signed by
         such counsel).
 Id.

          E.    Class Counsel Fees and Expenses and Plaintiffs’ Service Award
          No later than fourteen days prior to the Final Fairness Hearing, Class Counsel

 will apply to the Court for attorney’s fees and expenses award in an amount not to



                                             9
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5001 Filed 11/18/20 Page 22 of 39




 exceed, collectively, three million five hundred thousand ($3,500,000). See

 Settlement Agreement, § II(f). This sum includes all fees, costs, and expenses

 incurred by Class Counsel in connection with the Litigation, as well as ongoing and

 future fees, costs, and expenses associated with the Litigation and Settlement. For

 the Plaintiffs, Class Counsel will apply to the Court for a service award not to exceed

 thirty thousand dollars ($30,000), to be allocated by the Court equally among the

 Plaintiffs. Id. at § II(g). Ford agrees not to oppose Class Counsel’s motion for

 attorney’s fees, expenses, and service award. Id at § II(f).

 V.    THE SETTLEMENT CLASS SHOULD BE PRELIMINARILY
       CERTIFIED
       In connection with granting preliminary approval of the Settlement, the Court

 should preliminarily certify the Settlement Class, comprised of all entities and

 natural persons in the United States (including its Territories and the District of

 Columbia) who currently own or lease (or who in the past owned or leased) a Class

 Vehicle. See Settlement Agreement, § I(t).4

       A proposed settlement class must satisfy the requirements of Rule 23. Int’l

 Union, United Auto., Aerospace, & Agr. Implement Workers of Am. v. Gen. Motors

 Corp., 497 F.3d 615, 625 (6th Cir. 2007). To be entitled to class certification, a



 4
  Certification of the Settlement Class is specifically appropriate here based on the
 extensive record provided through the motion for class certification briefing. See
 ECF Nos. 48, 49, 64, 65, 66.

                                           10
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5002 Filed 11/18/20 Page 23 of 39




 plaintiff must satisfy each of Rule 23(a)’s four prerequisites to class certification: (i)

 numerosity; (ii) commonality; (iii) typicality; and (iv) adequacy of representation.

 See Fed. R. Civ. P. 23(a). In addition, the proposed class must meet one of the three

 requirements of Rule 23(b). See id. That the Parties have reached a settlement in

 this matter is a relevant consideration in the class-certification analysis. See Amchem

 Prods., Inc. v. Windsor, 521 U.S. 591, 619 (1997). Indeed, “courts should give

 weight to the parties’ consensual decision to settle class action cases, because that

 law favors settlement in class action suits.” Daoust v. Maru Rest., LLC, 2019 WL

 1055231, at *1 (E.D. Mich. Feb. 2, 2019) (Berg, J.) (granting preliminary approval

 of class action settlement). See also Amchem, 521 U.S. at 620 (when “[c]onfronted

 with a request for settlement-only class certification, a district court need not inquire

 whether the case, if tried, would present intractable management problems . . . for

 the proposal is that there be no trial.”).

        A.     The Settlement Class Satisfies the Requirements of Rule 23(a)
        The proposed Settlement Class meets Rule 23(a)’s requirements of

 numerosity, commonality, typicality, and adequacy of representation. See Senter v.

 Gen. Motors Corp., 532 F.2d 511 (6th Cir.), cert. denied, 429 U.S. 870 (1976); UAW,

 497 F.3d at 626. The Class, consisting of the current and former owners and lessees

 of approximately 550,000 Ford Explorers (see Expert Report of Paul M. Taylor,




                                              11
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5003 Filed 11/18/20 Page 24 of 39




 Ph.D., P.E. at 22, ECF No. 56-3), is “so numerous that joinder of all members is

 impracticable.” See Fed. R. Civ. P. 23(a)(1).

        Common issues of fact and law are present because the Class’s causes of

 action all flow from the same common defect. See Daffin v. Ford Motor Co., 458

 F.3d 549, 552 (6th Cir. 2006) (affirming finding of commonality based on an alleged

 uniform design defect in vehicles). These common issues include whether the

 Defect exists in the Class Vehicles, and whether Ford was aware of the Defect.

 Typicality is similarly satisfied because the Settlement Class’s claims all arise from

 the same course of conduct and the common Defect. See Beattie v. CenturyTel, Inc.,

 234 F.R.D. 160, 169 (E.D. Mich. 2006) (finding typicality to be satisfied where the

 plaintiffs’ claims “arise[] from the same event or practice or course of conduct that

 gives rise to the claims of other class members.”).

        Finally, the Plaintiffs “will fairly and adequately protect the interests of the

 class.” Fed. R. Civ. P. 23(a)(4). Plaintiffs have common interests with other Class

 Members and have vigorously prosecuted the interests of the Class through qualified

 counsel. Rutherford v. City of Cleveland, 137 F.3d 905 (6th Cir. 1998). There is no

 conflict between the Plaintiffs and any member of the Settlement Class. Rather,

 Plaintiffs should be applauded for their efforts in obtaining a successful resolution

 of this case.




                                           12
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5004 Filed 11/18/20 Page 25 of 39




       B.     The Settlement Class May be Properly Certified Under Rule
              23(b)(3)
       In addition to the requirements of Rule 23(a), a proposed class must satisfy

 one of the three alternatives of Rule 23(b). Plaintiffs here seek certification under

 Rule 23(b)(3).

              1.     This Action May Be Certified Under Rule 23(b)(3)
       Certification under Rule 23(b)(3) is appropriate here. Rule 23(b)(3) requires

 that “questions of law or fact common to class members predominate over any

 questions affecting only individual members, and that a class action is superior to

 other available methods for fairly and efficiently adjudicating the controversy.” Fed.

 R. Civ. P. 23(b)(3). These requirements were added “to cover cases ‘in which a class

 action would achieve economies of time, effort, and expense, and promote . . .

 uniformity of decision as to persons similarly situated, without sacrificing

 procedural fairness or bringing about other undesirable results.”’ Amchem, 521 U.S.

 at 615 (quoting Fed. R. Civ. P. 23(b)(3) advisory committee’s notes to 1966

 Amendment). Both of these requirements are satisfied here.

                   i.   Common Issues of Fact and Law Predominate
       Rule 23(b)(3)’s predominance requirement “tests whether proposed classes

 are sufficiently cohesive to warrant adjudication by representation.” Beattie v.

 CenturyTel, Inc., 511 F.3d 554, 564 (6th Cir. 2007) (quoting Amchem, 521 U.S. at

 632). A plaintiff “must establish that ‘the issues in the class action that are subject


                                           13
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5005 Filed 11/18/20 Page 26 of 39




 to generalized proof, and thus applicable to the class as a whole, . . . predominate

 over those issues that are subject only to individualized proof.’” Id. (citation

 omitted).

       Here, Ford’s common course of conduct with respect to the Defect gives rise

 to the basis for the claims at bar and demonstrates that common proof, not dependent

 on any individual Class member’s circumstances, will overwhelmingly predominate

 in this case and weighs determinatively in favor of certification.

       The common questions applicable to every Class Member include whether

 there is a Defect, whether Ford was aware of the existence of the Defect, whether

 Ford concealed the existence of the Defect, and whether Class Members sustained

 damages. Courts have routinely found that similar common issues predominate in

 automotive defect cases. See, e.g., Daffin, 458 F.3d at 554; Wolin v. Jaguar Land

 Rover N. Am., LLC, 617 F.3d 1168, 1173 (9th Cir. 2010) (common issues

 predominate such as whether Land Rover was aware of and had a duty to disclose

 the defect); Keegan v. Am. Honda Motor Co., 284 F.R.D. 504, 532-34 (C.D. Cal.

 2012) (predominance found based on common evidence of the nature of the defect,

 the defect’s impact on vehicle safety, Honda’s knowledge, and what Honda

 disclosed to consumers). Given the uniformity of the Defect and Ford’s conduct,

 resolution of the Settlement Class’s claims are particular susceptible to adjudication

 on a collective basis pursuant to Rule 23(b)(3).


                                          14
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5006 Filed 11/18/20 Page 27 of 39




                  ii.   A Class Action is a Superior Method of Adjudication
       Rule 23(b)(3) also requires that Plaintiffs demonstrate that a class action is

 “superior to other available methods for fairly and efficiently adjudicating the

 controversy.” Fed. R. Civ. P. 23(b)(3). Here, class wide resolution of this action is

 the superior method of adjudication.

       First, the value of the claims is too low to incentivize many Class Members to

 litigate their claims individually and weighs in favor of concentrating the claims in

 a single forum. In re Whirlpool Corp. Front-Loading Washer Prods. Liab. Litig.,

 722 F.3d 838, 861 (6th Cir. 2013). This is especially true here, where Settlement

 Class Members would likely be unable or unwilling to individually shoulder the

 expense of litigating the claims at issue against a well-funded Defendant like Ford,

 given the potential monetary awards for those Settlement Class Members.

       In addition, because the central issues here are common to all Class Members,

 resolution on a class-wide basis is the most efficient method of resolving the claims.

 See 2 William B. Rubenstein, NEWBERG ON CLASS ACTIONS, § 4.74 (5th ed. 2020)

 (noting that “a finding of predominance is typically . . . coupled with a finding that

 a class is manageable”). Indeed, proceeding as a class action will “achieve

 significant economies of ‘time, effort and expense, and promote uniformity of

 decision.’” See In re U.S. Foodservice Inc. Pricing Litig., 729 F.3d 108, 130 (2d Cir.

 2013) (quoting Fed. R. Civ. P. 23(b)(3) advisory committee’s notes to 1946



                                          15
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5007 Filed 11/18/20 Page 28 of 39




 Amendment; see also Bobbit v. Acad. of Court Reporting, Inc., 252 F.R.D. 327, 345

 (E.D. Mich. 2008).

 VI.   THE PROPOSED SETTLEMENT SATISFIES THE STANDARD FOR
       PRELIMINARY APPROVAL
       Federal Rule of Civil Procedure 23(e) governs the settlement of class actions.

 See Fed. R. Civ. P. 23(e); Amchem, 521 U.S. at 617. Under Rule 23(e), a class

 settlement must be “fair, reasonable, and adequate.” UAW, 497 F.3d at 631 (citing

 Granada Inv., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir.1992); Williams v.

 Vukovich, 720 F.2d 909, 922-23 (6th Cir. 1983). The Sixth Circuit has recognized

 that “the law generally favors and encourages the settlement of class actions.”

 Franks v. Kroger Co., 649 F.2d 1216, 1224 (6th Cir. 1981); UAW, 497 F. 3d at 632

 (“[W]e must consider—the federal policy favoring settlement of class actions[.]”);

 Vassalle v. Midland Funding LLC, 2014 WL 5162380, at *6 (N.D. Ohio Oct. 14,

 2014), aff’d sub nom. Pelzer v. Vassalle, 655 F. App’x 352 (6th Cir. 2016) (“It is

 axiomatic that the settlement of class-action litigation is favored.”); Griffin v.

 Flagstar Bancorp, Inc., 2013 WL 6511860, at *2 (E.D. Mich. Dec. 12, 2013) (“The

 Sixth Circuit and courts in this district have recognized that the law favors the

 settlement of class action lawsuits.”).

       The Sixth Circuit utilizes seven factors in evaluating class action settlements:

 (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration of

 the litigation; (3) the amount of discovery engaged in by the parties; (4) the


                                           16
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5008 Filed 11/18/20 Page 29 of 39




 likelihood of success on the merits; (5) the opinions of class counsel and class

 representatives; (6) the reaction of absent class members; and (7) the public interest.

 UAW, 497 F.3d at 626; Williams, 720 F.2d at 922-23. In considering these factors,

 courts apply a “strong presumption” in favor of finding a settlement to be fair. In re

 Telectronics Pacing Sys., Inc., 137 F. Supp. 2d 985, 1008 (S.D. Ohio 2001) (“Being

 a preferred means of dispute resolution, there is a strong presumption by courts in

 favor of settlement.”); see also Bautista v. Twin Lakes Farms, Inc., 2007 WL

 329162, at *5 (W.D. Mich. Jan. 31, 2007); Robinson v. Ford Motor Co., 2005 WL

 5253339, at *4 (S.D. Ohio June 15, 2005).

       As set forth below, the seven-factor standard supports approval of the

 Settlement Agreement.

       A.     There is no Fraud or Collusion
       The Parties were all represented by experienced counsel. Class counsel have

 significant experience litigating numerous consumer class actions, including

 automotive defect cases. This was a contested litigation all the way through – Ford

 challenged (i) the sufficiency of the allegations, (ii) the appropriateness of class

 certification and (iii) the opinions proffered by Plaintiffs’ experts. Further, the

 Settlement Agreement was achieved only after arm’s-length and good faith

 negotiations between the Parties with mediator Rodney Max. As such, there is no

 indication of fraud or collusion. In re Telectronics Pacing, 137 F. Supp. 2d at 1018



                                           17
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5009 Filed 11/18/20 Page 30 of 39




 (citing NEWBERG    ON   CLASS ACTIONS § 11.51 (3d ed. 1992) (“Courts respect the

 integrity of counsel and presume the absence of fraud or collusion in negotiating the

 settlement, unless evidence to the contrary is offered.”).

       B.     The Complexity, Expense and Likely Duration of the Litigation
              Favor Approval
       The Settlement in this action comes at an opportune time given that, if the

 litigation continues, there will be substantial additional expense to the Parties

 associated with necessary expert discovery, dispositive motion practice, and pre-trial

 preparations. If litigation continues, the Parties will continue to engage in expert

 discovery, including additional depositions and preparation of rebuttal and reply

 reports.   Additionally, the Parties may file motions for summary judgment.

 Moreover, a trial in this action would be complex given the relevant factual and legal

 issues involved.

       And, even if Plaintiffs prevailed at trial, it could be years before any

 Settlement Class member received any benefit in light of the likely post-trial motions

 and appeals to follow. Meanwhile, the Settlement provides substantial relief to the

 Settlement Class in a prompt and efficient manner. “Whatever the relative merits of

 the parties’ positions, there is no such thing as risk-free, expense-free litigation.”

 IUE-CWA v. Gen. Motors Corp., 238 F.R.D. 583, 596 (E.D. Mich. 2006).




                                           18
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5010 Filed 11/18/20 Page 31 of 39




       C.     The Amount of Discovery Engaged in by the Parties Favors
              Approval
       This case involved significant discovery including voluntary Federal Rule of

 Civil Procedure 26(a) disclosures, review of nearly 300,000 pages of documents

 produced by Ford, written discovery requests, the inspections of Plaintiffs’ vehicles,

 depositions of eight Ford fact witnesses, depositions of each of the three Plaintiffs,

 and the submission of Plaintiffs’ merits expert reports which addressed, among other

 things, the cause of the Defect from an engineering perspective, the CO levels in

 Plaintiffs’ vehicles, and the potential health implications and damages. This

 discovery allowed Class Counsel to make informed decisions regarding the terms of

 the Settlement Agreement, and whether they are fair, reasonable, and adequate.

       D.     The Likelihood of Success on the Merits Favors Approval
       When evaluating the reasonableness of a class action settlement, courts

 consider “the risks, expense, and delay Plaintiffs would face if they continued to

 prosecute this complex litigation through trial and appeal and weighs those factors

 against the amount of recovery provided to the Class in the Proposed Settlement.”

 In re Cardizem CD Antitrust Litig., 218 F.R.D. 508, 523 (E.D. Mich. 2003). A

 settlement is generally viewed favorably because it “avoids the costs, delays, and

 multitudes of other problems associated with them.” See In re Telectronics Pacing,

 137 F. Supp. 2d at 1013 (citation and internal quotation marks omitted).




                                          19
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5011 Filed 11/18/20 Page 32 of 39




       Here, but for the Settlement, the litigation would have continued to be

 contested, and counsel for all Parties were committed to litigate this case through

 trial and beyond, if necessary. Accordingly, there are substantial risks and costs if

 this action were to proceed. While Class Counsel believes that the Plaintiffs and

 putative Class would ultimately prevail at trial, counsel recognizes that ultimate

 success is not assured and believes that this Settlement, when viewed in light of the

 risks of proving both liability and recoverable damages, is unquestionably fair,

 adequate, and reasonable. See, e.g., In re Packaged Ice Antitrust Litig., 2011 WL

 6209188, at *11 (E.D. Mich. Dec. 13, 2011) (finding that while plaintiffs may

 “remain optimistic about their ultimate chance of success [ ] there is always a risk

 that Defendants could prevail with respect certain legal or factual issues,” which

 weighs in favor of approval of settlement). Throughout the litigation, Ford has

 asserted numerous defenses to the merits of claims alleged and the ability to certify

 the Class. While Plaintiffs oppose Ford’s arguments, there nonetheless remains a

 risk of non-recovery to the Class. As such, avoiding unnecessary expense of time

 and resources clearly benefits all parties and the Court. See UAW v. Ford Motor Co.,

 2006 WL 1984363, at *24 (E.D. Mich. July 13, 2006) (“The costs and uncertainty

 of lengthy and complex litigation weigh in favor of settlement.”).




                                          20
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5012 Filed 11/18/20 Page 33 of 39




       E.     Experienced Class Counsel’s Opinions Favor Approval
       In considering approval of a proposed settlement, “[t]he Court should also

 consider the judgment of counsel and the presence of good faith bargaining between

 the contending parties.” Rankin v. Rots, 2006 WL 1876538, at *3 (E.D. Mich. June

 27, 2006). Courts are particularly likely to defer to the judgment of experienced trial

 counsel where, as here, significant discovery has been completed. Williams, 720

 F.2d at 922–23. Class counsel here have extensive experience in handling class

 action cases, including automotive defect cases like at issue here (as discussed

 below). Class counsel have thoroughly investigated and analyzed the claims alleged

 in this action and made informed judgments regarding the Settlement and believe it

 is fair, reasonable, and adequate. Counsel also engaged in good-faith bargaining

 overseen by an experienced mediator. This further weighs in support of preliminary

 approval.

       F.     The Settlement is Fair to Absent Class Members
       This factor evaluates whether the settlement “appears to be the result of arm’s

 length negotiations between the parties and fairly resolves all claims which were, or

 could have been asserted.” In re Rio Hair Naturalizer Prods. Liab. Litig., 1996 WL

 780512, at *14 (E.D. Mich. Dec. 20, 1996) (internal citation omitted). As set forth

 above, the Settlement Agreement was reached only after several years of active

 litigation and hard fought, arm’s-length negotiations. The resulting Settlement



                                           21
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5013 Filed 11/18/20 Page 34 of 39




 Agreement provides fair terms to all Settlement Class Members. Moreover, the

 release in this case extends only to claims that were or could have been asserted in

 this case and thus there is no risk of unfairness to absent class members.

       G.     The Settlement is Consistent With the Public Interest
       Finally, the Court considers whether the settlement is consistent with the

 public interest. “[T]here is a strong public interest in encouraging settlement of

 complex litigation and class action suits because they are ‘notoriously difficult and

 unpredictable’ and settlement conserves judicial resources.” In re Cardizem CD, 218

 F.R.D. at 530 (quoting Granada Inv., Inc., 962 F.2d at 1205). Here, it is clearly in

 the public interest to approve this settlement. The Settlement provides extensive

 benefits and resolves the claims of the Class, eliminates the risk of non-recovery on

 behalf of the Class, provides certainty to the Defendant, and eases the burden of the

 Court’s resources.

       Overall, given the complexity, expense, and risks with continued litigation,

 the proposed settlement is fair, adequate, and reasonable.

 VII. THE COURT SHOULD APPOINT CLASS COUNSEL
       Pursuant to Rule 23(g), Plaintiffs also move to appoint Joseph H. Meltzer, E.

 Powell Miller and the law firms Kessler Topaz Meltzer & Check, LLP and The

 Miller Law Firm, P.C. as “Class Counsel.” Rule 23(g) focuses on the qualifications

 of class counsel, complementing the requirement of Rule 23(a)(4) that the



                                          22
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5014 Filed 11/18/20 Page 35 of 39




 representative parties adequately represent the interests of the class members. Fed.

 R. Civ. P. 23. Rule 23(g)(1)(A) specifically instructs a court to consider:

       (i) the work counsel has done in identifying or investigating potential
       claims in the action; (ii) counsel’s experience in handling class actions,
       other complex litigation, and the types of claims asserted in the action;
       (iii) counsel’s knowledge of the applicable law; and (iv) the resources
       that counsel will commit to representing the class.

 Id. Here, each of Rule 23(g)(1)(A)’s considerations weigh strongly in favor of

 finding Class Counsel adequate. Specifically, Class Counsel did substantial work

 identifying and investigating potential claims and properly supporting the

 allegations in the Amended Class Action Complaint, as shown by the fact that this

 Court denied in full Defendant’s Motion to Dismiss. ECF No. 31. As part of their

 investigation and work, Class Counsel retained and consulted with multiple experts

 in different fields, and carefully reviewed public materials along with the

 voluminous documents and information produced by Ford in discovery.

       As reflected in their firm resumes, Class Counsel has substantial experience,

 individually and collectively, successfully prosecuting class actions and other

 complex litigation, including claims of the type asserted in this action. See Exs. 2,

 3. Hence, Class Counsel’s extensive efforts in prosecuting this case, combined with

 their in-depth knowledge of the subject area, satisfy Rule 23(g).




                                          23
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5015 Filed 11/18/20 Page 36 of 39




 VIII. THE FORM AND MANNER OF NOTICE ARE PROPER
       The manner in which the Class Notice is disseminated, as well as its content,

 must satisfy Rule 23(c)(2) (governing class certification notice), Rule 23(e)(1)

 (governing settlement notice), and due process. See Daoust, 2019 WL 1055231, at

 *2. Plaintiffs adequately satisfy these requirements. Rule 23(e) requires that notice

 of a proposed settlement be provided to class members. Fed. R. Civ. P. 23. Notice

 satisfies the Rule when it adequately puts Settlement Class Members on notice of

 the proposed settlement and “describes the terms of the settlement, informs the

 classes about the allocation of attorneys’ fees, and provides specific information

 regarding the date, time, and place of the final approval hearing.” Daoust, 2019 WL

 1055231, at *2.

       Here, Class Notice includes a “Short Form Class Notice” to be mailed to all

 Settlement Class Members that informs Settlement Class Members of the Settlement

 and the availability of: (1) the FSA Repairs, and (2) the TSB Repairs in the event

 that the FSA Repairs do not remedy the Exhaust Odor concerns. See Settlement

 Agreement at Exhibit C. The Short Form Class Notice also informs Settlement Class

 Members of the potential for cash payments in the form of partial reimbursement for

 the costs of post-warranty TSB Repairs. Id. Lastly, the Short Form Class Notice

 will direct Settlement Class Members to a Settlement Website, which will enable

 Settlement Class Members to readily look up their Class Vehicle by VIN to



                                          24
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5016 Filed 11/18/20 Page 37 of 39




 determine whether the FSA Repairs are available for their vehicle, have questions

 answered, obtain additional copies of materials sent by the Settlement Claims

 Administrator, and find instructions on how to submit a Claim for reimbursement

 either by mail or online submission. The Settlement Website will also post the

 “Long Form Class Notice” which contains additional details concerning the

 Settlement and claims process. See Settlement Agreement at Exhibit D.

       Here, the proposed notice plan satisfies all of Rule 23’s requirements. The

 language of the Class Notice was drafted and agreed to by the Parties and is written

 in plain, simple terminology, including: (1) a description of the Settlement Class; (2)

 a description of the claims asserted in the action; (3) a description of the Settlement

 and release of claims; (4) the deadlines for requesting exclusion; (5) the identity of

 Class Counsel for the Settlement Class; (6) the Final Approval Hearing date; (7) an

 explanation of eligibility for appearing at the Final Approval Hearing; and (8) the

 deadline for objecting to the Settlement. The Class Notice thus allows Settlement

 Class Members to make an informed and intelligent decision on whether to exclude

 themselves or object to the Settlement. In addition, pursuant to Rule 23(h), the

 proposed Class Notice sets forth the maximum amount of Attorneys’ Fees and

 Expenses and Case Contribution Awards that may be sought.

       The dissemination of the Class Notice likewise satisfies all requirements. The

 Settlement Claims Administrator will mail the short form Class Notice to the last


                                           25
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5017 Filed 11/18/20 Page 38 of 39




 known address of each potential member of the Settlement Class, which will be

 checked and updated via the National Change of Address database. See Settlement

 Agreement, § III(c). If any Class Notice is returned as undeliverable, the Settlement

 Claims Administrator shall perform a reasonable search for a more current address

 and re-send the Class Notice.

       Accordingly, the proposed Class Notice complies with the standards of

 fairness, completeness, and neutrality required of a settlement class notice

 disseminated under authority of the Court.

 IX.   CONCLUSION
       For the foregoing reasons, Plaintiffs respectfully request that the Court: (1)

 grant preliminary approval of the Settlement as fair, reasonable, and adequate, and

 in the best interest of the Class Members; (2) preliminarily certify the proposed

 Settlement Class for settlement purposes only; (3) preliminarily appoint Kessler

 Topaz Meltzer & Check, LLP and the Miller Law Firm, P.C. as Lead Settlement

 Class Counsel; (4) approve the form and content of, and direct the distribution of,

 the proposed Class Notice and accompanying Claim Form Instructions and Claim

 Form, and authorize and direct the Parties to retain KCC Class Action Services as

 Settlement Claims Administrator; and (5) schedule a Final Approval Hearing not

 earlier than one hundred and fifty-five days after Preliminary Approval is granted.




                                          26
Case 2:17-cv-12599-TGB-MKM ECF No. 81, PageID.5018 Filed 11/18/20 Page 39 of 39




 Dated: November 18, 2020              Respectfully submitted,

                                      /s/ Joseph H. Meltzer
                                      Joseph H. Meltzer
                                      Ethan J. Barlieb
                                      Natalie Lesser
                                      KESSLER TOPAZ
                                       MELTZER & CHECK, LLP
                                      280 King of Prussia Road
                                      Radnor, PA 19087
                                      Tel: (610) 667-7706
                                      jmeltzer@ktmc.com
                                      ebarlieb@ktmc.com
                                      nlesser@ktmc.com

                                      THE MILLER LAW FIRM, P.C.
                                      E. Powell Miller (P39487)
                                      Sharon S. Almonrode (P33938)
                                      William Kalas (P82113)
                                      950 West University Drive, Suite 300
                                      Rochester, MI 48307
                                      Tel: (248) 841-2200
                                      epm@millerlawpc.com
                                      ssa@millerlawpc.com
                                      wk@millerlawpc.com


                                       Attorneys for Plaintiffs and the
                                       Proposed Classes




                                      27
